Citation Nr: 0713855	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  98-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis.   

2.  Entitlement to a higher initial rating for cervical 
strain with wedging, C4-5 and associated headaches (cervical 
spine disability) evaluated as 10 percent disabling from 
March 26, 1997, and 30 percent disabling from May 4, 2005, to 
include a separate compensable evaluation for headaches. 






ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from July 1993 to March 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This case was remanded in December 1999 and in September 
2003.  It has been return for review by the Board.


FINDINGS OF FACTS

1.  The veteran's sinusitis is manifested by subjective 
complaints of headaches along with drainage, and the need for 
medication; with no objective evidence of symptoms of 
sinusitis with three or more incapacitating episodes per year 
of sinusitis requiring prolonged antibiotic treatment, or; 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

2.  For the relevant period prior to May 4, 2005, the 
veteran's cervical spine disability was primarily manifested 
by pain and slight limitation of motion.

3.  For the period commencing May 4, 2005, the veteran's 
cervical spine disability has been primarily manifested by 
pain on use and moderate limitation of motion and without any 
incapacitating episodes.

4.  The evidence demonstrates that the veteran has separate 
and distinct manifestations of migraine headaches, showing 
that he misses time from work due to headaches.  
Characteristic prostrating attacks occurring on an average 
once a month over the last several months are not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic sinusitis have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.97 Part 4, Diagnostic Code 
6513 (2006).

2.  Entitlement to an evaluation in excess of 10 percent for 
the cervical spine disability for the period prior to May 4, 
2005, is not warranted.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic Code 5290 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243, effective September 26, 2003.

3.  Entitlement to an evaluation in excess of 30 percent for 
the cervical spine disability for the period commencing May 
4, 2005, is not warranted.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic Code 5290 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243, effective September 26, 2003.

4.  A separate 10 percent rating, but no more, for migraine 
headaches is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ Part 4, Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in January 2002, October 2005, and 
November 2005.  Furthermore, while this case was undergoing 
development, the case of Dingess/Hartman was decided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was notified of this decision in letters issued in 
March and May 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations.  
Additional evidence was received pursuant to remand 
development.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General criteria for increased rating

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disabilities and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.

Even though the RO increased the schedular rating for the 
veteran's service-connected disabilities during the appeal, 
the issue of entitlement to a higher rating remained on 
appeal, as the veteran has not indicated his desire to 
withdraw those issues.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering-effective on September 26, 2003-for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5293 is now 
Diagnostic Code 5243).  It should be pointed out that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the revision.  See 38 U.S.C.A. 
§ 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  

The evidence consists of reports of VA examinations conducted 
in June 1997, November 1997, and May 2005, as well as VA and 
private outpatient treatment records that date between 1997 
and 2000.  

Entitlement to a higher initial rating for sinusitis

Based on inservice treatment, a December 1997 rating decision 
granted service connection for mild frontal sinusitis.  A 0 
percent evaluation was assigned, effective in March 1997.  In 
April 1998, the disability rating was increased to the 
currently assigned 10 percent evaluation, effective in March 
1997.

The general rating criteria for sinusitis (Diagnostic Codes 
6510 through 6514) are as follows: a noncompensable 
evaluation is warranted when sinusitis is detected by X-ray 
only; a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting; a 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A note following 
this section provides that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.

In considering the criteria, the evidence does not show that 
he would meet the requirement of three or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment.  A VA examination was conducted in November 1997.  
The veteran complained of mid-facial tenderness, headaches, 
and constant nasal congestion.  He reported that 
over-the-counter medication did not help much.  Antibiotics 
gave brief relief.  On examination, there was significant 
tenderness over the frontal and ethmoid sinuses.  There was 
left nasoseptal deviation and a boggy inferior turbinate.  
The nasal cavity was erythematous.  There were no polyps and 
the oral cavity did not have mucosal lesions.  The diagnosis 
was chronic sinusitis.  

The medical evidence shows that during this period of time, 
the veteran's sinusitis was manifested by mild or occasional 
symptoms.  VA medical records that date between 1997 and 2000 
relate that the veteran received sinus treatment in February 
1998, March 1998, and for questionable sinus in August 1998.  
While these records show that he received medication 
including antibiotics on one occasion for his sinusitis, the 
objective evidence does not show that he received prolonged 
treatment as defined by the VA.  Nor does the evidence show 
that the sinus condition has ever been described as 
incapacitating.  

Further, it has not been shown that he has more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge, or 
crusting.  At VA examination in May 2005, there was no 
symptomatology attributable to sinusitis.  The nasal septum 
was noted to be moderately deviated to the right which caused 
approximately 35 percent obstruction.  He had a fairly good 
nasal airway on the right.  He was able to breathe through 
his nose without significant difficulty.  His nasal 
turbinates were normal in size and color.  The frontal and 
maxillary sinuses transilluminated well, which ruled out 
sinus disease.  While the veteran complained of headaches, 
the examiner indicated the veteran's recurrent headaches were 
unrelated to frontal sinusitis.  A review of the record does 
not show that any recent symptoms that have been attributed 
to his sinusitis.  Therefore, based on review of the record, 
the Board finds that the evidence does not provide a basis 
for a higher evaluation.

Entitlement to a rating higher than 10 percent for the 
service-connected cervical spine disability prior to May 2005 
under the old regulations

A private physician reported in June 1997 that the veteran 
complained of a 2-year history of neck pain.  There was 
tenderness of the cervical spine with altered sensation to 
pinwheel at the C5-C6 dermatomes of the right arm.  A June 
1997 VA X-ray revealed mild anterior wedging of the C4-5 
vertebrae.  

Service connection was granted for cervical strain with 
wedging, C4-5 and associated headaches, effective March 26, 
1997, in the December 1997 rating action.  A 10 percent 
evaluation was assigned.  

The Board will initially determine if a higher rating is 
warranted under the old law (Diagnostic Codes 5290 and 5293).  
A rating for a cervical strain may be assigned under 
Diagnostic Codes 5290 or 5293.  Although, no more than one of 
these ratings may be assigned without violating the rule 
against the pyramiding of disabilities.  38 C.F.R. § 4.14.

Under the old rating criteria, limitation of motion of the 
cervical segment of the spine was rated as 10 percent 
disabling when slight, 20 percent disabling when moderate and 
as 30 percent disabling when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for mild intervertebral disc 
syndrome.  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent rating.  When the 
condition is severe with recurring attacks and intermittent 
relief, a 40 percent rating is warranted.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5293.    

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The cervical spine disability was rated by the RO as 10 
percent disabling, for slight limitation of motion.  The 
Board finds that this rating approximated the manifestations 
reported on VA examination.  At VA examination in June 1997, 
the veteran had full range of motion of the neck.  At the 
November 1997 VA examination, he was able flex his chin down 
to his chest, extension was 20 degrees, lateral bending was 
45 degrees on each side, and lateral rotation was 80 degrees 
on each side.  Therefore, a higher evaluation is not 
warranted based on limitation of motion.  

Further, there was no evidence of muscle spasm, loss of 
lateral spine motion in any anatomical position, or moderate 
intervertebral disc syndrome.  Therefore a higher disability 
evaluation is not warranted under Diagnostic Code 5293.

The veteran reported multiple complaints, including pain and 
weakness.  However, the evidence concerning the level of the 
veteran's cervical spine disability does not support the 
assignment of a higher disability evaluation.  Sensory and 
motor examinations were essentially intact, and reflexes were 
symmetrical.  The pain on use of his neck which the veteran 
described to examiners was adequately and appropriately 
compensated at the 10 percent level.  

Entitlement to a rating higher than 10 percent for the 
service-connected cervical spine disability prior to May 2005 
under the new regulations

The new regulations provide the following rating criteria: a 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left and right 
lateral rotations are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Another note (6) indicated that disability of the 
thoracolumbar and cervical spine segments will be separately 
evaluated, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Concerning limitation of motion under Diagnostic Code 5237, 
there is no medical evidence suggesting that the veteran had 
forward flexion of the cervical spine 30 degrees or less; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait, or abnormal spinal contour, or kyphosis.  

In regard to pain, the complaints and findings recorded 
during this period are consistent with not more than mild 
limitation of motion.  The new General Rating Formula for 
Diseases and Injuries of the Spine now contemplates symptoms 
such as pain.

Moreover, an evaluation in excess of 10 percent has not been 
warranted under the diagnostic code pertaining to 
intervertebral disc syndrome in effect since then.  The 
veteran is not under any doctor prescribed bed rest for 
incapacitating episodes of intervertebral disc syndrome, so 
his neck disability may not be evaluated on the duration of 
incapacitating episodes.  Further, there was no neurological 
impairment noted on the VA examinations conducted during this 
time period.  

Entitlement to a rating higher than 30 percent for the 
service-connected cervical spine disability subsequent to May 
2005 under the old regulations

In a December 2005 rating action the evaluation for the 
veteran's cervical spine disability was increased to 30 
percent, effective May 4, 2005.  

In considering the limitation of motion and pain during this 
period, the veteran reported multiple complaints including 
constant pain.  At VA examination in May 2005, the forward 
flexion was 0-60 degrees, extension was 0-50 degrees, lateral 
flexion was 0 to 30 degrees on each side, and rotation was 0-
80 degrees on each side.  This does not support the 
assignment of a higher disability evaluation and approximate 
no more than mild limitation of motion.  

In regard to pain, at VA examination in May 2005, the 
examiner noted that there was pain and muscle spasm on range 
of motion study.  The veteran reported that he experienced 
pain at the C-3 level.  The pain radiated to the shoulders.  
There was increased stiffness during bad weather.  He also 
indicated that the pain was worst during bad weather and when 
he turned his head.  On a scale of 1-10, during bad weather, 
the pain was 8-9, but 2-3 during good weather.  He 
experienced flare-ups approximately once a week.  At that 
time he took Vicoden.  While the veteran reports pain and 
stiffness, the evidence concerning the level of the veteran's 
cervical spine disability during this time period does not 
support the assignment of a higher disability evaluation.  

The Board notes that the examiner indicated that there was 
additional loss of motion as follows: forward flexion 5 
degrees, right and left lateral flexion 10 degrees.  The RO 
interpreted the doctor's statement as indicating the 
veteran's flexion and left lateral flexion was limited to 
only 5 degrees and 10 degrees, respectively, during flare-
ups.  It appears that the RO increased the rating to 30 
percent based on this interpretation.  However, the Board 
interprets the physician's statements as indicating that 
there was an additional loss of 5 degrees of flexion, which 
in this case would indicate that the veteran had 0-55 degrees 
of flexion and 0-20 degrees of left and right lateral flexion 
when pain is taken into consideration.  As such, the Board 
finds that the pain on use of is neck which the veteran 
described to examiners is more than adequately and 
appropriately compensated at the 30 percent level and does 
not warrant an evaluation in excess of 30 percent under 
38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.  

The Board considered whether the veteran should be granted a 
rating in excess of 30 percent under the old regulations that 
relate to intervertebral disc syndrome.  Severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief warranted a 40 percent rating.  In this 
case while there is evidence of muscle spasm, the sensory and 
motor examinations were intact, and there were no abnormal 
reflexes.  Therefore a higher rating is not warranted.  

Entitlement to a rating higher than 30 percent for the 
service-connected cervical spine disability subsequent to May 
2005 under the new regulations

The evidence concerning the level of the veteran's cervical 
spine disability during this time period does not support the 
assignment of a higher disability evaluation under the new 
laws and regulations.  There is no medical evidence that any 
physician prescribed bed rest for the veteran's cervical 
spine disability during the relevant time period.  Nor is 
there evidence in the record, during this time period, 
suggesting that the veteran had forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

The Board has considered whether the veteran would be 
entitled to an evaluation in excess of 30 percent if 
evaluated separately on his neurologic and orthopedic 
symptoms, as allowed under Diagnostic Code 5243.  However, VA 
evaluations indicated that there was no evidence of 
neurological impairment.  The Board does note that the latest 
VA examination showed evidence of muscle spasm and could be 
considered neurological in nature.  Even assuming that he had 
neurological manifestations related to his cervical 
disability, there are no other organic changes reported such 
as muscle weakness, muscular atrophy or trophic changes 
involving the upper extremities.  As such, the Board finds 
that the veteran's neurologic manifestations would be 
considered no more than mild and compatible with a 0 percent 
evaluation under an analogous code such as Diagnostic Code 
8211.  A 0 percent evaluation, together with a 10 percent 
evaluation (based on his actual limitation of motion, 
combined) for orthopedic symptoms, under 38 C.F.R. § 4.25, 
would not result in an evaluation in excess of the current 30 
percent evaluation under Diagnostic Code 5243.  The 
evaluation assigned is more favorable to the veteran.

In conclusion the evidence shows that the veteran's cervical 
spine disability approximated those manifestations outlined 
under a 10 percent rating prior to May 2005 and no more than 
a 30 percent rating, thereafter, under either the old or new 
law.  

Migraine headaches

In granting service connection for the cervical spine 
disability, the RO included headaches as part of the 
disability.  The Board has considered whether the associated 
headaches warranted a separate evaluation.  Under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
pertaining to migraine headaches, a 10 percent evaluation is 
warranted with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
evaluation is assigned with characteristic prostrating 
attacks occurring on an average once a month over last 
several months, and a 50 percent evaluation, the highest 
rating under this code, is assigned with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.   

In June 1997, at VA examination, the veteran reported that he 
experienced pounding headaches daily that lasted until he 
took medication.  VA outpatient record dated in May 1999 
relates that the veteran reported that he had a headache for 
the previous 3 days.  The diagnosis was tension headaches.  
The May 2005 VA examination shows that the veteran reported 
daily headaches.  He stated that he had missed 17 days of 
work due to headaches.  He added that when he had severe 
headaches he went to bed for part or all of the day.  The 
examiner opined that the veteran's headaches were migraine in 
nature.

Since the migraine headaches are separate and distinct 
manifestations, they may be rated separately.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, the veteran's 
statements and medical reports demonstrate that his migraine 
headaches most closely approximate the criteria for a 10 
percent rating.  Although the veteran reports 17 prostrating 
headaches in the last year, there is no indication in the VA 
clinical records that the veteran stayed in bed or was 
otherwise incapacitated for such prolonged or frequent 
periods due to his headaches.  There are no clinical records 
demonstrating such a degree of treatment.  Consequently, a 
separate 10 percent rating, but no more, is warranted for 
migraine headaches.


ORDER

An initial rating in excess of 10 percent for chronic 
sinusitis is denied.  

An initial evaluation in excess of 10 percent for the 
cervical spine disability prior to May 4, 2005, is denied.

An initial evaluation in excess of 30 percent for the 
cervical spine disability for the period from May 4, 2005, is 
denied.

A separate 10 percent rating, but no more, is granted for 
migraine headaches, subject to controlling regulations 
governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


